State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521526
________________________________

In the Matter of the Claim of
   TINA DEPRETA,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Lahtinen, J.P., Garry, Rose, Devine and Mulvey, JJ.

                               __________


     Christopher A. Spence, Olean, for appellant.

      Eric T. Schneiderman, Attorney General, New York City (Dawn
A. Foshee of counsel), for respondent.

                               __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed March 3, 2015, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because her employment was terminated due to misconduct.

      Substantial evidence supports the decision of the
Unemployment Insurance Appeal Board finding that claimant, a
pharmacy technician, lost her employment due to disqualifying
misconduct. The record establishes that claimant, who had
ordered two prescription bottles through the employer, left the
employer's premises with one of the prescription bottles without
first paying for it. Although claimant subsequently paid for the
prescription, it does not negate the fact that she was aware of
the employer's policy that employees were required to pay for all
products before leaving with them. As the violation of a known
policy of the employer, which has a detrimental effect on the
employer's interest, has been held to constitute disqualifying
                              -2-                  521526

misconduct (see Matter of Briskie [Commissioner of Labor], 98
AD3d 786 [2012]; Matter of Cheek [Commissioner of Labor], 89 AD3d
1313, 1313-1314 [2011]), the Board's decision will not be
disturbed. We have reviewed claimant's remaining contentions and
find them to be without merit.

      Lahtinen, J.P., Garry, Rose, Devine and Mulvey, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court